Citation Nr: 0635794	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-32 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of L4-S1 laminectomy with degenerative changes, 
currently evaluated as 60 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
otitis externa.  

3.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1960 to December 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claims of entitlement to increased ratings for 
post-operative residuals of L4-S1 laminectomy with 
degenerative changes (a lumbosacral spine disability) and 
otitis externa and to a TDIU.  

The veteran was previously represented by a private attorney, 
who has since retired.  By letter in July 2006, the RO 
notified him of this and furnished him information regarding 
his choices with regard to representation (i.e., appointing 
another representative or representing himself), but he did 
not respond.  Thus, he is deemed to be representing himself.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

Remand is warranted to ensure that all pertinent medical 
evidence is associated with the claims file and to ensure due 
process has been observed.  In that regard, a preliminary 
review of the record indicates that on the claim for 
increased ratings received in December 2003, the veteran's 
representative at the time indicated that the veteran was in 
receipt of Social Security disability benefits and requested 
that such records be obtained.  It does not appear that the 
RO has requested the records from the Social Security 
Administration (SSA) in connection with its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claims.  As such records may be relevant to the increased 
rating claims, the RO should attempt to obtain a copy of the 
SSA decision awarding disability benefits and the records 
relied upon in making the award.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and obtain copies 
of the SSA decision awarding the veteran 
disability benefits and all medical and 
other records considered by the SSA in the 
disability award.

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims, based on the entire evidentiary 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should provide him 
with a supplemental statement of the case 
and the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

